DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Drawings
2. 	The formal drawings filed on 08/25/2020 are acceptable.
Priority
3. 	Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d). 
Information Disclosure Statement
4.	The Information Disclosure Statement filed on 08/25/2020 has been considered.
Election/Restrictions
5.	Applicant’s election without traverse of Group II (claims 15-20) in the reply filed on 5/19/22 is acknowledged.
Claim Rejections - 35 USC § 102
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

7.	Claim(s) 15-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nakasio et al. (“Nakasio”) US PG-Pub 2017/0345577.

Nakasio discloses a distributed model circuit of a capacitor comprising: a lower electrode layer (element 40, Figs. 2-4 and 13) capable of being modeled as a plurality of first resistors corresponding to a first parasitic capacitance; a dielectric layer (element 21/22, Fig. 4 ) vertically stacked on the lower electrode layer, and ) capable of being configured to include a plurality of storage nodes; and an upper electrode layer ) capable of being modeled as a plurality of second resistors corresponding to a second parasitic capacitance, and configured to receive a current for measuring an equivalent series resistance (ESR) through respective nodes (¶¶[0021 and 0023]) by which the plurality of second resistors are coupled to each other (¶[0056]), wherein the lower electrode layer, the dielectric layer, and the upper electrode layer are vertically stacked to form a three-dimensional (3D) structure (Figs. 2 and 3). 
Re claim 16, Nakasio discloses wherein: a resistance value of each of the first resistors and a resistance value of each of the second resistors are changed according to position information of a routing pattern (arrangement of an auxiliary electrode discussed in ¶¶[0012 and 0057]) in relation to the upper electrode layer, such that the changed resistance values are reflected in the ESR (¶¶[0012, 0021 and 0022]). 
8.	Claim(s) 15-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Komiyama et al. (“Komiyama”) WO 2018216528. See also attached machine translated document (“MTD”)
Komiyama discloses in Figs. 2-10 and 14 a distributed model circuit of a capacitor comprising: a lower electrode layer (element 40, Figs. 2-4 and 13) capable of being modeled as a plurality of first resistors corresponding to a first parasitic capacitance; a dielectric layer (element 21/22, Fig. 4 ) vertically stacked on the lower electrode layer, and ) capable of being configured to include a plurality of storage nodes; and an upper electrode layer ) capable of being modeled as a plurality of second resistors corresponding to a second parasitic capacitance, and configured to receive a current for measuring an equivalent series resistance (ESR) through respective nodes pages 6 and 7 of attached MTD) by which the plurality of second resistors are coupled to each other (abstract and Figs. 2-4), wherein the lower electrode layer, the dielectric layer, and the upper electrode layer are vertically stacked to form a three-dimensional (3D) structure (Figs. 2-3 and 5-8). 
Re claim 16, Komiyama discloses wherein: a resistance value of each of the first resistors and a resistance value of each of the second resistors are changed according to position information of a routing pattern (arrangement of an auxiliary electrode shown in Figs. 2 and 3) in relation to the upper electrode layer, such that the changed resistance values are reflected in the ESR (impedance corresponding to ESR discussed in page 4). 
Re claim 17, Komiyama discloses wherein the dielectric layer includes: a first-group dielectric layer (element 21, Fig. 4 ); and a second-group dielectric layer (element 22, Fig. 4 ) spaced apart from the first-group dielectric layer by a predetermined distance. 
Re claim 18, Komiyama discloses wherein the upper electrode layer includes: a first-group upper electrode layer (element 41, Figs.2- 4) stacked on the first-group dielectric layer; and a second-group upper electrode layer (element 42, Figs. 2-4 )stacked on the second-group dielectric layer. 

Claim Rejections - 35 USC § 103
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10.	Claim(s) 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Komiyama/Nakasio.
The Komiyama/Nakasio references are silent regarding directional length/ directional width. However, it is within the scope of the invention to meet the recited arrangement and  would have been obvious to one skilled in art before the effective filing of the claimed invention was made to arrange the device of Komiyama/Nakasio including a first-directional length of the upper electrode layer is set to a plate length, and a second-directional width of the upper electrode layer is set to a plate width; and wherein the plate length and the plate width are used as variables of the ESR. It would have been obvious to achieve the recited arrangement since it has been held to be within the level of worker in the art to select a known shape/form based on its suitability for its intended use as a matter of design choice.
Re claim 20, since Komiyama teaches the recited elements, it is within the level of the artisan to calculate the recited ESR value based on the value of a voltage applied to each of the nodes, a value of the current applied to each of the nodes, a value of each of the first resistors, a value of each of the second resistors, capacitance of each of the storage nodes, the plate length, and the plate width. See also Komiyama rough ESR representation (page 12 of MTD). 

Conclusion
11.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Mizuno (US PG-Pub 2020/0273625) discloses a variable resistance corresponding to a length, width and thickness film pattern.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ahmed Sefer whose telephone number is (571)272-1921.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yara Green can be reached on (571)270-3035.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AHMED N SEFER/Primary Examiner, Art Unit 2893